DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
 	Claims 1, 5-8, 10 and 11 are pending. 
This application is a continuation-in-part of International Patent Application
No. PCT/CN2019/080295 with a filing date of Mar. 29, 2019, which claims foreign priority
to Chinese Patent Application No. 201811618542X filed Dec. 28, 2018. A foreign translation of both documents was been provided on 12/9/2021. 

Response to Amendments
Applicants’ amendment is sufficient to overcome the objections to the specification.  The previous objections and rejections under 35 USC 112, second are overcome. 

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites in part (a) “preparing a shuttle plasmid” it is more accurate to recite –introducing into a shuttle plasmid--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7 and 11 are vague and indefinite in that the metes and bounds of  are unclear.   
Claim 3 by amendment does not make sense. The steps are “combining the ITR-GOI, the expression cassette of the Cap gene of AAV, and the expression cassette of the Rep Gene of AAV by using the shuttle plasmid obtained from (a). The shuttle plasmid of (a) comprises in two alternatives the expression cassette of Cap or an expression cassette of Rep of AAV. Hence, they cannot be combined again in (a). As well, there are combinations that do not involve expression cassettes ( i.e. 1a) and these are not included in the recitation. This is true of claim 11/
This claim also lacks clarity in step (3) in that there are a number of expression cassette(s) recited in step (a) that are not accurately referenced in part (3). Hence, claims 1, 5, 7 recites the limitation "the expression cassette" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. There are several cassette(s) and the claims do not clearly indicate to which is referenced and in fact the expression cassettes are not referenced. 
Claim 5 recites the limitation "the locus of the deleted gene" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. There are deleted genes but no reference to locus or a deleted gene. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Galibert et al (US Patent 10,017,783) in view of Smith et al, Mol Therapy, 2009, pages 1888-1896 as evidenced by Invitrogen (User Guide, pages 1-80) in view of Roy et al (WO 2010055292). This is a new rejection necessitated by applicants’ amendment. 

    PNG
    media_image1.png
    104
    629
    media_image1.png
    Greyscale

The instant claims are drawn to producing AAV using 1) a shuttle plasmid expressing the gene of interest flanked by ITRs and 2) a baculovirus comprising the rep cap genes wherein a recombinant baculovirus results that produces the rAAV. 
Galibert et al teach a bacmid system for production of rAAV vectors (see e.g. figure 1 and description). This involves construction of a first Bacmid that comprises rep and and/or cap under control of i.e. p10 (see col 2 and 6). The first Bacmid is combined with a plasmid (GOI-ITR cassette) to form a second bacmid. 

    PNG
    media_image2.png
    441
    610
    media_image2.png
    Greyscale

The bacmid is introduced into cells (see claim 9, 10 and 11). 
(60) The deletion of the chitinase, cathepsin and p10 genes in the baculovirus backbone allows a highly efficient production of AAV vectors, enabling reduced proteolytic degradation, in particular of the VP1 and VP2 proteins, and thus an increase in the infectivity and the effectiveness in vivo (col 10). 

Galibert et al do not teach 1) that the plasmid is a shuttle plasmid and 2) that the site of insertion to form the first Bacmid is at Cath, Chia or Ac124. However, such steps were well known in the art. 
Regarding use of shuttle plasmids, Smith et al teach use of pFastBac-dual (see page 1894, col2 ). This vector comprises an ITR-GOI and is used with Bac-RepCap1. Serial passage of the bacmid leads to stable expression over 8 passages. 

    PNG
    media_image3.png
    436
    343
    media_image3.png
    Greyscale

Invitrogen teaches use pFAST. Bac. Dual vectors has the advantages of requiring less time to identify and purify a baculovirus and reducing the need for rounds of plaque purification.  In this case, one would insert the plasmid of Galibert into the pFastBac donor plasmid for the insertion into the first bacmid of Galibert. 

    PNG
    media_image4.png
    168
    636
    media_image4.png
    Greyscale


Regarding expression of genes from Cath/ChiA, Roy teaches insertion of genes into chiA which leads to increased expression. 
“polyhedrin promoter-Firefly luciferase- polyhedrin terminator was inserted independently at a total of 13 different genetic loci (ctx, orfll, egt, orf23, v-fgf, 39k, orf51, gp37, iap2, chiA, pe, odv-el8 and odv-e56)” 


    PNG
    media_image5.png
    26
    419
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    386
    480
    media_image6.png
    Greyscale

Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the ITR-GOI in pFAST and to insert the rep and cap genes in the deleted locus of Cath or Chia. Such a modification would have resulted in a method encompassed by claim 1 and system of claims 8 and 10. As noted above: 1) Galibert teach methods of making rAAV with an ITR-GOI plasmid inserted into a first Bacmid created by inserting a rep and cap gene into a non-essential locus; 2) Smith as evidenced by Invitrogen teach that using pFAST to insert the GOI into a bacmid has improved properties wherein modifications to rep and cap lead to expression over 8 serial passages and 3) Roy teaches that expression from Cath/Chia leads to high expression levels of proteins. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved production of rAAV. 
Galibert teaches use of Red to insert rep2/cap8 into the bacmid (see e.g. col 13-14). The promoters are p10 and pH (see col 6, line 51-54). 

Response to Arguments
	Applicants argue that the instant invention demonstrates a lack of loss of expression following 8 serial passages. This is however, possible with any number of modifications as shown above wherein Galibert teaches that increased VP expression results from deletion of Chia and Cath, Smith teaches means to modify Rep to increase expression of the capsid proteins over 8 serial passages and Roy teaches that sequences inserted into chiA have the ability to be expressed.  

Conclusion
Claim 11 appears to be free of the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633